Case 2:20-cv-00049-PLM-MV ECF No. 40, PageID.220 Filed 06/14/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

 SHAQUAN KELLY,

        Plaintiff,
                                                      Case No. 2:20-cv-49
 v.
                                                      HONORABLE PAUL L. MALONEY
 UNKNOWN LABELLE, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Labelle

filed a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on May 12, 2021, recommending that this Court grant the motion

in part and deny the motion in part. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 32) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 17) is

GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff’s claims for monetary damages from

Defendant Labelle in his office capacity are DISMISSED. The motion is DENIED in all other

respects.

Dated: June 14, 2021                                         /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
